DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
Schaumann (IDS NPL: “L3DSR- Overcoming Layer 2 Limitations of Direct Server Return Load Balancing”) generally discloses a load balancer that rewrites packets received from clients headers in order to modify the packets’ source and destination portions of their respective headers (See slide 13, incoming packet comprises client source IP (144.100.10.1) and client destination IP/VIP: (198.18.0.250)); (slide 13, RS1 and RS2 backend servers attached to load balancer); (slide 13 - see step 2 where the destination address is modified to the target address (RS1, RS2) and modifying the reserve portion (i.e., DSCP) to indicate the address of the source; (slide 13, see step 3: Target server replaces source field with IP address of load balancer and replaces destination field with IP address of requesting client); and
Padiyar (US 9258223) generally discloses an intermediary networking entity inspecting and modifying header portions of a received packet prior to forwarding packet to its intended destination (col. 8, lines 52-59: Based on DSCP field, router modifies destination field of packet)”.
The prior art does not teach or suggest the specifically enumerated and ordered features of the independent claims inclusive of:
“(1) modifying, by the source device, a destination portion of a packet included in the client request, and modifying, by the source device, a source portion of the packet; 
(2) transmitting, by the source device, the modified client request to the determined target device; 


3.	Claims 21-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457